AGREEMENT AND PLAN OF REORGANIZATION This Agreement and Plan of Reorganization (the “Agreement”) is made as of April 6, 2011, by and between John Hancock Growth Opportunities Fund (the “Acquired Fund”), a series of John Hancock Funds III (the “Trust”), a Massachusetts business trust, and John Hancock Small Company Fund (the “Acquiring Fund”), also a series of the Trust. This Agreement is intended to be and is adopted as a plan of reorganization and liquidation within the meaning of Sections 361(a) and Section 368(a) of the United States Internal Revenue Code of 1986, as amended (the “Code”), and any successor provision. The reorganization will consist of the transfer of: (a)all assets of the Acquired Fund attributable to its Class A, Class B and Class shares in exchange for Class A shares of the Acquiring Fund; and (b)all assets of the Acquired Fund attributable to its Class I shares in exchange for Class I shares of the Acquiring Fund (collectively, the Class A and Class I shares of the Acquiring Fund issued in connection with this Agreement are referred to as the “Merger Shares”); and the assumption by the Acquiring Fund of substantially all of the liabilities of the Acquired Fund and the distribution of the Merger Shares to the shareholders of the Acquired Fund in liquidation of the Acquired Fund, all upon the terms and conditions set forth in this Agreement. In order to consummate the reorganization contemplated by this Agreement (the “Reorganization”) and in consideration of the promises and the covenants and agreements hereinafter set forth, and intending to be legally bound, each party hereby agrees as follows: 1.
